AO 245B (Rev 0511512018) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of I



                                            UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                          JUDGMENT IN A CRIMINAL CASE
                                      v.                                     (For Offenses Committed On or After November l, 1987)


                          Hilario Castaneda-Avalos                           Case Number: 3: l 9-mj-20234-MDD

                                                                             Kenneth J Troiano
                                                                             Defendant's Attorney


REGISTRATION NO. 64091298

THE DEFENDANT:
 ~ pleaded guilty to count(s) _1_o_f_C_o_rn-"p_la_i_n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                           Nature of Offense                                                   Count Number{s)
8: 1325                                   ILLEGAL ENTRY (Misdemeanor)                                          1


 D The defendant has been found not guilty on count( s)
                                                                        ------------------~

 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                           NINETY (90) DAYS


 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, January 24, 2019
                                                                           Date oflrnposition of Sentence



                                                                           ~·~         JrJ
                                                                           HONORABiEMAAA L. MAJOR
                                                                                                                _,,


                                                                           UNITED STATES MAGISTRATE JUDGE
         CL!·_~-·:;-,   l.J::.·:. !_li~:l Ii llC I COURT
   SOUTHcl-lf~          LJIS I HICT Of' C/\LIFORNIA
   BY                                                 DEPUTY
                                                                                                                3: 19-mj-20234-MDD
